            Case 1:18-cv-04659-ILG-ST Document 9 Filed 11/26/18 Page 1 of 2 PageID #: 60




                                                  A Pennsylvania Professional Corporation
                                                          ATTORNEYS AT LAW
                                                         www.finemanlawfirm.com

PHILADELPHIA OFFICE
Ten Penn Center                                                RICHARD J. PERR
                                                                                                            NEW JERSEY OFFICE
1801 Market Street, Suite 1100                            Direct Dial: (215) 893-8724
                                                                                                                      20 Brace Road
Philadelphia, PA 19103                                 E-Mail: rperr@finemanlawfirm.com
                                                                                                                           Suite 350
(215) 893-9300
                                                                                                              Cherry Hill, NJ 08034
Fax: (215) 893-8719
                                                                                                                     (856) 795-1118
                                                                                                                Fax: (856) 795-1110
Please Reply to Philadelphia Office



                                                                  November 26, 2018

          Via ECF

          The Honorable Steven L. Tiscione
          Magistrate Judge, U.S.D.C., E.D.N.Y.
          225 Cadman Plaza East
          Brooklyn, NY 11201

                     Re:         Libby Stoessel, individually and on behalf of all others similarly situated v. Client
                                 Services, Inc., et al.
                                 U.S.D.C. E.D.N.Y. No. 1:18-cv-04659-ILG-ST
                                 Our File No. 1479/00004

          Dear Judge Tiscione:

                  I represent Defendant, Client Services, Inc. (“Defendant”), in the above-matter. I am
          writing this letter to request an adjournment of the Initial Conference that is scheduled for Monday,
          December 3, 2018, at 10:00 a.m. (Doc. 5). I am requesting this adjournment because I was retained
          very recently by Defendant, and I am scheduled to be out of town that day attending previously
          scheduled client meetings in Sarasota, Florida. Counsel for Plaintiff, Libby Stoessel, has no
          objection to this request. This is the first request for an adjournment.

                 Your Honor requires that a representative from Defendant with full settlement authority
          attend the Initial Conference in-person. (Doc. 5). Defendant respectfully requests that its
          representative be permitted to attend the Initial Conference via telephone because the
          representative works in St. Charles, Missouri. I would attend the Initial Conference in-person.
          Counsel for Plaintiff has no objection to Defendant’s representative appearing via telephone.

                  The parties have conferred and propose that the Initial Conference be rescheduled for
          December 17 or 18, 2018. The parties will submit their ex parte settlement positon letters by the
          original November 29, 2018 deadline. (Doc. 5).




{01532072;v1}
 Case 1:18-cv-04659-ILG-ST Document 9 Filed 11/26/18 Page 2 of 2 PageID #: 61



The Honorable Steven L. Tiscione
November 26, 2018
Page 2


        Wherefore, Defendant respectfully requests that Your Honor adjourn the December 3, 2018
Initial Conference and permit Defendant’s representative to attend the rescheduled Initial
Conference via telephone.


                                                    Respectfully,


                                                    /s/ Richard J. Perr
                                                    Richard J. Perr


cc:    Daniel Kohn, Esquire (via ECF)




                                         {01532072;v1}2
